Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the UAV being controlled for operating at least four laterally-arranged rotors to cause the UAV to take-off and navigate to a position within a predetermined area above the cargo and an initial operating height, the initial operating height being less than the predetermined length of the cable such that the UAV does not support the cargo; determining that the UAV is positioned within the predetermined area above the cargo; and responsive to determining that the UAV is positioned within the predetermined area, operating the at least four laterally-arranged rotors to elevate the UAV above the initial operating height to lift the cargo and controlling the UAV to navigate to the target location, in combination with the other claim limitations. The closest prior art includes Shannon et al. (US 2018/0257779) and Tollenaere et al. (US 2013/0054054) which teach variations on transporting sling-loaded cargo from aircraft, but do not include the specific details of navigating to a predetermined area at an initial operating height less than the predetermined length of the cable before lifting the cargo, as presented in the claimed invention. Additionally, the cited not patent literature technical manual 4-48.09 and the FAA Advisory Circular describe standard operations for sling-loaded aircraft, but do not identify the specific maneuvers presented in the claimed invention. Therefore, while many details associated with sling-loaded aircraft operations are identified in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/Primary Examiner, Art Unit 2699